Citation Nr: 0325298	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  94-46 372	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Hadley Memorial Hospital on 
August 6, 1991, October 14, 1991, and March 1, 1992.

REPRESENTATION

Appellant represented by:  Disabled Veterans of America


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952 and from October 1953 to June 1961.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
decision by the VA Medical Center (VAMC) in Washington, D.C.


REMAND

The veteran's case was previously before the Board in May 
1999.  The case was remanded at that time because the record 
was incomplete and several matters, such as representation of 
the veteran, required clarification.  A review of the case 
reflects that the record is still incomplete and the matter 
of representation is still unresolved. 

The Board notes that the medical administrative file was 
associated with the claims file in this case.  The medical 
administrative file contains a copy of the original letter 
from the veteran's attorney and the subsequent decision by 
the VAMC to deny payment or reimbursement, notice of the 
decision, statement of the case and substantive appeal.  The 
file also includes copies of medical records from Hadley 
Memorial Hospital for the respective dates of treatment.

There is nothing either in the claims file or in the medical 
administrative file from the veteran or his attorney dated 
after January 1995.  Moreover, there is no indication in the 
record that the veteran was provided notice that his case was 
being returned to the Board in 2003.  Further, the Board 
notes that the last correspondence addressed to the veteran 
in July 1998 was returned with a notation of "moved, not 
forwardable, addressee unknown."  

In regard to representation, the RO wrote to veteran's 
attorney in November 2001 in an attempt to clarify his 
relationship to the veteran and to ascertain whether he, in 
fact, was acting as the veteran's representative in the 
instant case.  There is no indication in the claims file that 
the attorney responded to the letter.

A review of the medical administrative file reflects that the 
veteran signed a medical authorization permitting the release 
of medical records and information to his attorney; however, 
the release was limited to those records associated with 
treatment provided on March 1, 1992.  There was no reference 
to the other dates at issue, August 6, 1991, and October 14, 
1991.  

The Board notes that the Disabled American Veterans (DAV) 
submitted written argument in support of the veteran's claim 
in September 2003.  This was based on a VA Form 23-22 
("Appointment of Veterans Service Organization as Claimant's 
Representative") dated in September 1986 and signed by the 
veteran.  Unfortunately, the only involvement from DAV has 
been to submit written argument on behalf of the veteran in 
December 1998 and again in September 2003.  

The veteran's attorney was the originator of the initial 
claim for reimbursement, the individual that submitted a 
notice of disagreement and signed the substantive appeal on 
behalf of the veteran.  The issue of representation must be 
clarified, as there is nothing of record to reflect that the 
veteran submitted a claim, notice of disagreement or 
substantive appeal, as his attorney did all of those actions 
on his behalf.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), became effective during the pendency 
of this appeal.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date, November 9, 2000.  See 38 U.S.C.A. § 5107 note 
(West 2002); VAOPGCPREC 11-00.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001)  (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159 to provide adequate notice).  
VA also has a duty to assist claimants in the development of 
their claims.  The United States Court of Appeals for 
Veterans Claims (Court) has strictly interpreted the 
requirements to provide the required notice and the duty to 
assist in the development of a claim.  Accordingly, the 
veteran must be informed of the evidence necessary to 
substantiate his claim for payment or reimbursement for 
unauthorized medical expenses.

In May 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327, F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
providing for "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 
38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  The practical result of the DAV decision is 
that it prohibits the Board from providing notice of the VCAA 
to claimants in the first instance.  

In a September 2003 opinion, the Federal Circuit ruled that 
VA's regulation regarding the notice to be provided under the 
VCAA to be invalid.  See Paralyzed Veterans of America (PVA) 
v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009-
, 7010 (Fed. Cir. Sept. 22, 2003).  Specifically, the Federal 
Circuit found VA's notice regulation at 38 C.F.R. 
§ 3.159(b)(1) to be inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) in allowing for VA to decide a case after only a 
thirty-day notice period, rather than the one-year period 
provided by statute.  The full impact of the decision has not 
yet been assessed but taken in context with the DAV decision, 
it appears that the Federal Circuit is requiring a claimant 
to have a one-year period to respond to a VCAA notice unless 
there is sufficient evidence of record to substantiate a 
claim or other circumstances permit the adjudication of the 
claim prior to the expiration of the one-year period.

The veteran must be informed of the statutory and regulatory 
provisions of the VCAA and provided the proper notices and 
assistance required under the law.  A remand of the case is 
therefore required so that the provisions of 38 U.S.C.A. 
§ 5103 are complied with as required by the Federal Circuit 
decisions in DAV, PVA, and the United States Court of Appeals 
for Veterans Claims opinion in Quartuccio.

For the reasons stated, this case is REMANDED to the VAMC for 
the following actions:

1.  The VAMC must review the claims 
file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See 38 C.F.R. § 3.159 (2003); see 
also PVA v. Secretary of Veterans 
Affairs, supra.  The veteran should 
be specifically told of the 
information or evidence he should 
submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim for 
payment or reimbursement of 
unauthorized medical expenses.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The VAMC should again undertake 
efforts to clarify whether the 
attorney in this matter is acting as 
the veteran's fiduciary, whether the 
attorney is acting as the veteran's 
"next friend" due to the inaction 
or absence of a fiduciary, whether 
the attorney is acting as the 
veteran's designated representative 
before VA, or whether the attorney 
is seeking benefits on his own 
behalf or on behalf of a client 
other than the veteran.  In so 
doing, the VAMC should obtain and 
incorporate into the file 
appropriate documentation which 
reflects the attorney's role in this 
matter.  Specifically, the attorney 
should be asked to indicate in 
writing whether he has been 
appointed the veteran's fiduciary by 
VA or a court, whether he is acting 
as the veteran's "next friend" due 
to the inaction or absence of a 
fiduciary, whether he is acting as 
the veteran's designated 
representative before VA, or whether 
he is seeking benefits on his own 
behalf or on behalf of a client 
other than the veteran.  The 
attorney should be asked to provide 
copies of any relevant letters, 
court orders, VA forms, or other 
documentation which clarifies his 
role in this matter, and the 
materials received should be 
associated with the file.

3.  After the above development has 
been completed, the VAMC should 
review the file and undertake any 
additional development suggested by 
the record.  Even if additional, 
pertinent evidence has not been 
received since the statement of the 
case (SOC) was issued in September 
1994, the veteran should be issued a 
supplemental statement of the case 
providing the pertinent statutory 
and regulatory provisions of the 
VCAA.  The veteran must be given 
notice of the certification and 
return of his appeal to the Board.  
38 C.F.R. § 19.36 (2002).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

